—Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered September 25, 1995, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of attempted burglary in the second degree. After being denied adjudication as a youthful offender, defendant was sentenced to a prison term of six months to be followed by a five-year term of probation. Defendant appeals contending that County Court erred in denying him youthful offender status contrary to the recommendation in the presentence report. We disagree.
The decision to grant youthful offender status lies within the sound discretion of the sentencing court and, absent a clear abuse of discretion, the court’s determination will not be disturbed (see, People v Reyell, 234 AD2d 794). Given defendant’s history of substance abuse and previous arrests, we find no abuse of discretion or extraordinary circumstances warranting our intervention.
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.